



EXHIBIT 10.1
fslrlogoa25.jpg [fslrlogoa25.jpg]


Executive Performance Equity Plan
GRANT NOTICE


This Grant Notice sets forth the economic terms of a Performance Unit Award
granted under the First Solar, Inc. 2015 Omnibus Incentive Compensation Plan
(the “Plan”). This Grant Notice, together with the Performance Unit Award
Agreement Form Perf Unit-009 (“Performance Unit Award Agreement”) (the terms of
which are incorporated into this Grant Notice by reference), constitute the
Award Agreement for this Performance Unit Award under the Executive Performance
Equity Plan. Capitalized terms used in this Grant Notice that are not defined in
this Grant Notice have the meanings as used or defined in the Performance Unit
Award Agreement, or if not defined therein, the Plan.


Participant:
[●]
 
 
Target # Performance Units:
[●]
 
 
Grant Date:
[●]
 
 
Performance Period:
[●]
 
 
Vesting Conditions:
The number of Performance Units that vests is subject to the level of
achievement of the following performance goals during the Performance Period
(the “Performance-Vesting Conditions”):



 
Performance Level
Threshold
(50%)
Target
(100%)
Maximum
(200%)
Weighting
 
[Metric 1]
[●]
[●]
[●]
[●]
 
[Metric 2]
[●]
[●]
[●]
[●]
 
[Metric 3]
[●]
[●]
[●]
[●]
 
[Metric 4]
[●]
[●]
[●]
[●]








--------------------------------------------------------------------------------





 
The final number of Performance Units actually awarded following the end of the
Performance Period, if any, shall be based on the weighted attainment of
specified levels of the Performance-Vesting Conditions, and may range between 0%
and 200% of the number of target Performance Units. More specifically, 0% of the
target Performance Units shall be earned upon less than threshold performance
achievement; 50% of the target Performance Units shall be earned upon threshold
performance achievement, 100% of target Performance Units shall be earned upon
target performance achievement and 200% of target Performance Units shall be
earned upon maximum performance achievement (with linear interpolation between
threshold and target performance achievement and between target and maximum
performance achievement). Each Performance Unit represents the right to receive
one share of the Company’s common stock, no par value per share (“Share”).


In determining achievement of the Performance-Vesting Conditions, the Committee
may make such adjustments as it deems appropriate, including adjustments to
performance metrics for events or circumstances as determined by the Committee.
Further, the Committee may, in its sole discretion, reduce the number of
Performance Units actually delivered hereunder even if the Performance-Vesting
Conditions are achieved.


This Award shall not vest unless the Participant is continuously employed by the
Company or an Affiliate through the settlement date following the end of the
Performance Period, unless the Participant is eligible for a pro rata settlement
as provided for in the Forfeiture section below.
 
 
Vesting Acceleration upon a Change in Control:
Award is Assumed or Substituted. Upon the occurrence of a Change in Control (as
defined in the Change of Control Severance Agreement between the Participant and
the Company (“CIC Agreement”)) that occurs during the Performance Period in
which the acquirer assumes or substitutes the Performance Units, the Performance
Units shall remain eligible to vest in accordance with the vesting provisions
described above (including the Performance-Vesting Conditions, subject to
adjustments as permitted under Section 4(b) of the Plan or Section 10 of the
Performance Unit Award Agreement); provided, however, if, within the 24-month
period following such Change in Control, the Participant’s employment with the
Company and its Affiliates is terminated (1) by the Company or one of its
Affiliates without Cause (as defined in the CIC Agreement) or (2) by the
Participant for Good Reason (as defined in the CIC Agreement), then the number
of Performance Units determined based on the greater of (x) target or (y) actual
achievement of the applicable Performance-Vesting Conditions as of the last day
of the quarter preceding the date of termination shall become vested as of the
date of such termination of employment, and promptly settled within 60 days
following such date. This Award shall expire and be forfeited with respect to
the unvested portion thereof if the applicable Performance-Vesting Conditions
are not satisfied as of such date of termination.


Award is Not Assumed or Substituted. Upon the occurrence of a Change in Control
in which the acquirer does not assume or substitute the Performance Units, the
Performance Units shall be deemed immediately vested at the greater of (x)
target or (y) actual achievement of the applicable Performance-Vesting
Conditions as of the last day of the quarter preceding the Change in Control,
and shall be promptly settled within 60 days following the Change in Control.


Coordination with CIC Agreement. For the avoidance of doubt, the provisions of
Section 3 “Impact of a Change in Control on Equity Compensation Awards” in the
CIC Agreement shall not apply to this Award.
 
 






--------------------------------------------------------------------------------





Forfeiture:
This Award shall be forfeited, with no consideration, upon termination of the
Participant’s employment provided, however that if such termination of
employment occurs (x) on account of the Participant’s death, (y) by the Company
due to Disability (defined below), or (z) by the Participant due to a Retirement
(defined below) occurring following the end of the first calendar year of the
Performance Period, then the Participant shall be eligible for a pro
rata settlement as described in the Settlement section below.


For this purpose, “Disability” shall have the meaning ascribed to such term (or
term of similar import) in the employment agreement between the Participant and
the Company, as in effect at the relevant time. “Retirement” shall mean the
Participant’s voluntary termination of employment provided that the Participant
has (i) attained age fifty-seven (57) or older as of the date of such
termination; (ii) completed a minimum of eight (8) years of service as of the
date of such termination. Notwithstanding anything to the contrary herein, if
the Participant’s employment is terminated due to a Retirement occurring
following the end of the first calendar year of the Performance Period, the
Participant shall be eligible for a pro rata settlement only if the Participant
complies with the restrictive covenants set forth in the Non-Solicitation and
Non-Competition Agreement by and between the Company and the Participant, as in
effect on the date of such termination of employment (the “Restrictive
Covenants”) through the settlement date of this Award.


Further, this Award shall expire and be forfeited with respect to the unvested
portion thereof if the threshold Performance-Vesting Condition is not satisfied
with respect to the Performance Period. For greater clarity, notwithstanding
anything to the contrary herein, in the Performance Unit Award Agreement, or in
any employment or other agreement between the Participant and the Company, no
portion of this Award shall accelerate upon termination of the Participant’s
employment other than as expressly provided in this Grant Notice.
 
 
Settlement of Award:
Full Settlement: Where the Participant is eligible for full settlement of this
Award or any portion thereof, as soon as administratively practicable but in any
event within the first 60 days of the calendar year following the end of the
Performance Period, the Participant shall receive one fully vested Share for
each vested Performance Unit.


Pro Rata Settlement: Where the Participant is eligible for a pro rata settlement
of this Award or any portion thereof because the Participant experienced a
termination of employment described above prior to the settlement date, such pro
rata portion shall be determined by multiplying (i) the number of Performance
Units that would have vested based on actual achievement of the
Performance-Vesting Conditions had the Participant remained employed until the
settlement date by (ii) a fraction, (a) the numerator of which is the number of
days the Participant was employed by the Company during the Performance Period
up to the date of termination, and (b) the denominator of which is the number of
days from and after the first day of the Performance Period through the end of
the Performance Period, rounding up to the next whole Performance Unit. Such pro
rata portion of the Performance Units shall be settled in Shares, on a
one-for-one basis, as soon as administratively practicable but in any event
within the first 60 days of the calendar year following the end of the
Performance Period. If the Participant becomes eligible for a pro rata
settlement of this Award, then upon pro rata settlement the remainder of this
Award shall be forfeited.
 
 
Settlement of Taxes:
Vesting and settlement of the Performance Units shall be subject to the
Participant satisfying any applicable federal, state and local tax withholding
obligations and non-U.S. tax withholding obligations. The amount of any
withholding taxes in respect of the Performance Units shall be satisfied by
having the Company withhold from the number of Performance Units payable to the
Participant under this Award a number of Shares having a fair market value equal
to such required tax withholding obligations. If, for any reason, the Shares
that would otherwise be deliverable to the Participant upon settlement of the
Performance Units would be insufficient to satisfy the tax withholding
obligations, the Company and any of its Subsidiaries are authorized to withhold
an amount from the Participant’s wages or other compensation sufficient to fully
satisfy the tax withholding obligations.








--------------------------------------------------------------------------------





Representation Regarding Material Nonpublic Information


By signing below, I represent that, as of the date set forth below, I am not
aware of any material, non-public information with respect to First Solar, Inc.
or any of its securities.


 
 
 
Signature
 
Date
 
 
 








